DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the term "a wall having a gap between the movable body" in line 6 of claim 1 should be "a wall having a gap between the movable and the wall" (emphasis added) because para. 0021 of the instant specification states that MEMS device further includes a wall having a gap between the movable body and the wall.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Drawings
The drawing of fig.8 is objected to under 37 CFR 1.83(a). Fig.8 fails to show a reference number associated with “a gap between the narrow width portion and the wall” (recited in lines 14-15 of claim 1) to distinguish with “a wall having a gap” (recited in line 6 of claim 1). Therefore, a reference number associated with “a gap between the narrow width portion and the wall” (recited in lines 14-15 of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note that: once a reference number associated with “a gap between the narrow width portion and the wall” (recited in lines 14-15 of claim 1) is added to the drawing of fig. 8, the reference number associated with “a gap between the narrow width portion and the wall” (recited in lines 14-15 of claim 1) also needs to be added to the instant specification for clarity.

Examiner suggests that applicant should double check instant drawings and future amendments to claims to eliminate similar drawing objections as pointed out above (see drawing objections as indicated above as an example).



Allowable Subject Matter
Claims 1-9 contains allowable subject matter over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: 

The best prior art found to record is Tanaka – US 20150013458, which teaches a MEMS device (fig.6) comprising: a base 10 including a support portion 80 and a fixed electrode 21 (fig.6); a movable body 50 supported to the support portion 80 with a major surface (see described fig.6 below) of the movable body 50 facing the fixed electrode 21 (fig.6); and an abutment portion 170 facing at least a portion of an outer edge of the movable body 50 and restricting rotational displacement in an in-plane direction of the major surface (abstract), wherein the abutment portion 170 includes an abutment surface 175 including an abutment position at which the movable body 50 abuts against the abutment portion 170 due to the rotational displacement of the movable body 50 (see abstract and [0154-0156]).

    PNG
    media_image1.png
    296
    460
    media_image1.png
    Greyscale

Tanaka further teaches a wall 40 having a gap 43 between the movable body 50 and the wall 40 and provided projecting from the base 10 along the outer edge of the movable body 50 (fig.6), wherein the abutment portion 170 is provided in a portion of the wall 40 (fig.8: wherein the abutment portion 170 is provided in a corner portion of the wall; thus “wherein the abutment portion is provided in a portion of the wall”).
Another best prior art found to record is Hsu – US 20180186624, which teaches a concept of: abutment portion (or an impact absorber 130A as in fig.5) includes a hollow portion (see described fig.5 below) provided opposing abutment surface 1341 (fig.5).

    PNG
    media_image2.png
    531
    418
    media_image2.png
    Greyscale

However, Tanaka and Hsu fail to teach a wall having a gap between the movable body and the wall and facing an outer edge of the movable member; and a narrow width portion having a width narrower than that of the wall and extending from the wall, the narrow width portion having an abutment surface, wherein the narrow width portion is disposed between the movable member and a hollow portion, and wherein the narrow width portion has a tip at a position at which the narrow width portion has a gap between the narrow width portion and the wall that the narrow width portion faces in the extending direction of the narrow width portion, in combination with the remaining limitations of a MEMS device as claimed in independent claim 1.

Hence the prior art of record fails to teach the invention as set forth in claims 1-9 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing and claim objections as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861